TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                                     NO. 03-19-00362-CV


  The Franklin Center for Government and Public Integrity and Jon Cassidy, Appellants

                                                v.

                             University of Texas System, Appellee


                FROM THE 53RD DISTRICT COURT OF TRAVIS COUNTY
        NO. D-1-GN-15-003417, THE HONORABLE TIM SULAK, JUDGE PRESIDING



                                           ORDER


PER CURIAM

               Appellants’ brief on appeal was originally due July 22, 2019. On counsel’s

motions, the time for filing was extended to October 21, 2019. Appellants’ counsel has now filed a

fourth motion, requesting that the Court extend the time for filing appellants’ brief. We grant the

motion for extension of time and order appellants to file a brief no later than November 20, 2019.

No further extension of time will be granted and failure to comply with this order may result in

dismissal of this appeal. See Tex. R. App. P. 38.8(a).

               It is ordered on October 24, 2019.



Before Justices Goodwin, Baker, and Kelly